                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

CHAD EDWARD HESTER,                        )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )   CIVIL ACTION NO. 2:18-CV-918-WHA
                                           )              [WO]
BILL FRANKLIN, et al.,                     )
                                           )
       Defendants.                         )

                                          ORDER

       This case is before the court on a Recommendation of the Magistrate Judge entered on

April 16, 2019. Doc. 23. There being no timely objection filed to the Recommendation, and upon

an independent review of the file, the Recommendation is ADOPTED, and it is hereby

       ORDERED that this case is DISMISSED without prejudice for Plaintiff’s failure to comply

with the orders of the court.

       Final Judgment will be entered.

       Done, this 6th day of May 2019.




                                             /s/ W. Harold Albritton
                                           W. HAROLD ALBRITTON
                                           SENIOR UNITED STATES DISTRICT JUDGE
